DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 30 July 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because in line 8 “stop associated the upper link” should be “stop associated with the upper link”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 4, line 21: “FIGURE 2 is a side view of the landing gear shown in FIGURE 2” should be corrected to “FIGURE 2 is a side view of the landing gear shown in FIGURE 1”.  
Page 6, line 8: “the rod 102” should be corrected to “the rod 106”
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11, line 8:  “rotatable coupled” should be corrected to “rotatably coupled”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first leg" and “the second leg” in lines 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim, however, the examiner believes the 
Claim 11 recites the limitation “located the other forward and aft of the shock strut” which renders the claim unclear as the relationship of the item to the shock strut is in question.  The examiner notes that previously in the claim, the terminology of “located one of forward and aft of the shock strut” in relation to a separate part is used, and that the intention of the applicant is likely to denote that this separate part is forward in the instance the previous part is aft and vice versa.  For examination purposes, the limitation will be interpreted as “located one of forward and aft of the shock strut”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien et al. (US 4,892,270) in view of James et al. (US 4,720,063).
- Regarding Claim 1. Derrien discloses an aircraft landing gear (fig. 1), comprising: 
a shock strut (1) including a rod (2) with a first end slidably disposed within a cylinder (fig. 1 illustrates the strut and rod, and the arrows indicate how the first end of the rod is slidably disposed within the cylinder of the shock strut); 
a beam (4) rotatably coupled to a second end (5, fig. 1 illustrates the beam rotatably coupled to the rod at 5) of the rod (2), the beam (4) being configured to have a forward wheel (6) and an aft wheel (6) rotatably mounted thereto (as is known, the wheels are inherently rotatably mounted to the beam); and 
a link assembly (7/8), comprising: 
an upper link (7) having a first end rotatably connected to the cylinder (1, fig. 1 illustrates the upper link rotatably connected to the strut cylinder); 

a limiter (9) comprising a first stop associated the upper link (7, fig. 1 illustrates the limiter, which limits the amount of movement the upper link is capable of in relation to the shock strut).  Derrien does not disclose a second stop associated with the lower link, the first stop engaging the second stop to limit rotation of the upper link relative to the lower link.
However, James discloses a similar landing gear (fig. 1-2), with upper (110) and lower links (108), a second stop (109) associated with the lower link (108), the first stop (111) engaging the second stop (109) to limit rotation of the upper link (110) relative to the lower link (108, fig. 1 and 2 illustrate how when the stops come into contact with one another, the limit the rotation of the links with respect to one another, “prevent members from folding downwardly below an aligned position” column 5 lines 53-54).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear of Derrien to incorporate the first and second stops on each link as disclosed by James to allow the stops to prevent the links from folding downwardly below the aligned position as disclosed by James.
- Regarding Claim 3. Derrien as modified discloses the landing gear of Claim 1.  James further discloses wherein the first stop (111) comprises a first tab (fig. 2 illustrates the tap which encompasses the stop 111) extending from the upper link (110), and the second stop (108) comprises a second tab (fig. 2 illustrates the tab which encompasses the stop) extending from the lower link (108).
- Regarding Claim 10. Derrien as modified discloses the landing gear of Claim 1.  James further discloses wherein the link assembly (108/110) is positioned aft of the shock strut (16, fig. 1 and 2 illustrates the links aft of the strut).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Derrien as modified in further view of Mellor (US 2012/0211600).
Regarding Claim 9. Derrien as modified discloses the landing gear of Claim 1, but does disclose the landing gear further comprising a biasing element coupled to the link assembly and configured to urge the second end of the lower link toward the shock strut.
However, Mellor discloses a similar landing gear (fig. 9-10) further comprising a biasing element (fig. 9-10 illustrates a spring, which is equivalent to a biasing element, fig. 12 further illustrates the details of the setup with spring 1206) coupled to the link assembly (504) and configured to urge the second end of the lower link (1002) toward the shock strut (1000, fig. 10 illustrates the unloaded position of the landing gear wherein the spring biases the second end of the lower link towards the shock strut vs the loaded condition illustrated in fig. 9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear of Derrien as modified to incorporate the biasing element to ensure that the landing gear was held in the proper orientation prior to touch down as detailed within [0127] of Mellor.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien in view of James in further view of Mellor.
- Regarding Claim 11. Derrien discloses an aircraft landing gear (fig. 1), comprising: 
a shock strut (1) including a rod (2) with a first end slidably disposed within a cylinder (fig. 1 illustrates the strut and rod, and the arrows indicate how the first end of the rod is slidably disposed within the cylinder of the shock strut); 
a beam (4) rotatably coupled to a second end (5, fig. 1 illustrates the beam rotatably coupled to the rod at 5) of the rod (2), the beam (4) being configured to have a forward wheel (6) and an aft wheel (6) rotatably mounted thereto (as is known, the wheels are inherently rotatably mounted to the beam); and 
a truck beam positioner (7/8) located forward the shock strut (1, fig. 1 illustrates the positioner located forward of the strut), the truck beam positioner (7/8) comprising: 
an upper link (7) having a first end rotatably connected to the cylinder (1, fig. 1 illustrates the upper link rotatably connected to the strut cylinder); 

a limiter (9) configured to limit rotation of the upper link (7, fig. 1 illustrates the limiter, which limits the amount of movement the upper link is capable of in relation to the shock strut) relative to the lower link (8). Derrien does not disclose a torque link assembly located one of forward and aft of the shock strut, the torque link assembly comprising: an upper torque link having a first end rotatably coupled to the cylinder; and a lower torque link having a first end rotatably coupled to the rod and a second end rotatably coupled to a second end of the upper torque link; and a biasing element configured to bias the second end of the lower link toward the shock strut.
However, James discloses a similar landing gear (fig. 1-2) comprising a torque link assembly (27/28) located aft of the shock strut (16), the torque link assembly (27/28) comprising: an upper torque link (27) having a first end rotatably coupled to the cylinder (132, fig. 1 illustrates the rotatable coupling); and a lower torque link (28) having a first end rotatably coupled to the rod (24, fig. 1-2 illustrate the lower torque link rotatably coupled to the rod) and a second end rotatably coupled to a second end of the upper torque link (27, fig. 1-2 illustrate the upper and lower torque links rotatably coupled to one another at respective second ends).  James does not disclose a biasing element configured to bias the second end of the lower link toward the shock strut.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified landing gear of Derrien to incorporate the torque link as disclosed by James to allow for the landing gear to be locked against torsional motion as detailed by James in column 9 lines 1-4.
 However, Mellor discloses a similar landing gear (fig. 9-10) further comprising a biasing element (fig. 9-10 illustrates a spring, which is equivalent to a biasing element, fig. 12 further illustrates the details of the setup with spring 1206) coupled to the link assembly (504) and configured to bias the second end of the lower link (1002) toward the shock strut (1000, fig. 10 illustrates the unloaded position of the landing gear wherein the spring biases the second end of the lower link towards the shock strut vs the loaded condition illustrated in fig. 9).  It would have been obvious to one of ordinary skill in the art, 
- Regarding Claim 12. Derrien as modified discloses the landing gear of Claim 11, wherein the truck beam positioner (7/8) is located forward of the shock strut (2, fig. 1 illustrates the truck beam positioner forward of the shock strut).
- Regarding Claim 13. Derrien as modified discloses the landing gear of Claim 11.  James further discloses wherein the torque link assembly (27/28) is positioned aft of the shock strut (16, fig. 1-2 illustrate the torque link aft of the shock strut).
- Regarding Claim 14. Derrien as modified discloses the landing gear of Claim 11, with truck beam positioner (7/8). Mellor further discloses wherein the biasing element (1206) comprises a tension spring (“tension spring” [0126]) having a first end coupled to the cylinder (fig. 9-10 illustrate the first end of spring coupled to the cylinder by various linkages) and a second end coupled to the lower link (1002, fig. 9-10 illustrate the spring coupled to the second end of the lower link) of the truck beam positioner (504).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  In the current instance, claims 4-8 depend from claim 3 which was rejected under 112(b), and claim 15 depends from claim 11 which was rejected under 112(b).



Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        04/02/2021